Supreme Court




        In the Matter of Dawn M. Vigue-Thurston.                   No. 2016-85-M.P.



                                          ORDER


        This attorney disciplinary matter came before the Court at its conference on March 24,

2016. On March 11, 2016, this Court’s Disciplinary Board (board), forwarded to the Court a

decision and recommendation that the respondent, Dawn M. Vigue-Thurston, be suspended from

the practice of law for a period of sixty days, and that the effective date of that suspension be

retroactive to and run concurrent with a prior suspension imposed by this Court on December 18,

2015, and commencing on January 18, 2016. (In re: Dawn M. Vigue-Thurston, No. 2015-359-

M.P.)


       Article III, Rule 6(d) of the Supreme Court Rules of Disciplinary Procedure provides, in
pertinent part:
                  “If the [Disciplinary] Board determines that a proceeding
               should be * * * concluded by public censure, suspension or
               disbarment, it shall submit its findings and recommendations,
               together with the entire record, to this Court. This Court shall
               review the record and enter an appropriate order.”


        We directed the respondent to show cause, if any, why we should not impose the

discipline recommended by the board. Having heard the representations of the respondent and




                                              -1-
this Court’s Disciplinary Counsel, and having reviewed the record, we deem that cause has not

been shown, and we adopt the board’s recommendation.


       The relevant facts are as follows. At all times material to this matter the respondent

practiced law with Thomas J. Howard, Jr. (Howard), doing business under the name Aurora

Law. On December 12, 2013, the United States Bankruptcy Court for the District of Rhode

Island issued an order sanctioning Howard and directing him to refund $1,000 of fees he had

received from a client he was representing in the Bankruptcy Court, payable in two equal

installments of $500. The order also required that Howard file certificates of compliance with

the Bankruptcy Court that he had fulfilled this order.


       The respondent met with the client and provided him a check drawn on the Aurora Law

account in the amount of $1,000. It is unclear whether the client offered not to cash the check at

that time or whether the respondent requested that he refrain from doing so. What is undisputed

is that the respondent was aware that the check would not be presented for payment, and that

there were insufficient funds available in the account to honor the check.


       On December 15, 2013, the respondent filed a certificate of compliance on behalf of

Howard with the Bankruptcy Court wherein she stated, “On December 15, 2013, Check No.

1300, issued by Aurora Law on behalf of Attorney Howard in the amount of $1,000.00 was

hand-delivered to the Debtor.” The certificate of compliance filed by the respondent did not

notify the court that the debtor/client would not be cashing the check or that there were

insufficient funds in the account to honor the check.


       Aurora Law continued to represent the client, who subsequently became dissatisfied with

the quality of the representation he was receiving. In April of 2015, sixteen months after the


                                               -2-
respondent had filed the certificate of compliance, the client filed a complaint against the

respondent with the board alleging, inter alia, that the respondent had not provided him with the

$1,000 refund as required by the Bankruptcy Court order. On April 28, 2015, in answering that

complaint, the respondent belatedly forwarded a bank check to the client for the full amount of

the refund.


       Based upon these facts, the respondent was charged with violating Article V, Rules

3.3(a) 1 and 8.4(c) 2 of the Supreme Court Rules of Professional Conduct.           At the ensuing

disciplinary hearing, and her appearance before this Court, the respondent acknowledged that her

representation to the Bankruptcy Court was misleading as it omitted the fact that the check, while

delivered to the client, would not be cashed. The respondent admitted that she did not know the

proper way to notify the court that the check would not be cashed, so she took the expedient

approach of providing a statement that was technically accurate but misleading. Accordingly,

the board concluded she had violated the charged rules, and we agree.


       The sanction recommended by the board is a sixty-day suspension, retroactive to January

18, 2016. As previously noted, we suspended the respondent on that date based upon a petition

for reciprocal discipline filed by Disciplinary Counsel on September 30, 2015. The hearing on

the instant matter was held before the board while that matter was pending. Had we received the

board’s recommendation in this case prior to issuing our suspension order in the reciprocal

1
  Article V, Rule 3.3 of the Supreme Court Rules of Professional Conduct, entitled “Candor
toward the tribunal,” provides in pertinent part: “(a) A lawyer shall not knowingly: (1) make a
false statement of fact or law to a tribunal or fail to correct a false statement of material fact or
law previously made to the tribunal by the lawyer * * *.”
2
  Article V, Rule 8.4 of the Supreme Court Rules of Professional Conduct, entitled,
“Misconduct,” provides in relevant part: “It is professional misconduct for a lawyer to: * * * (c)
engage in conduct involving dishonesty, fraud, deceit or misrepresentation * * *.”


                                                -3-
discipline matter, we would have incorporated these findings into that decision.    We do not

believe that an additional period of suspension should be imposed due to the independent timing

of these two matters being presented for our consideration.


       Accordingly, the respondent, Dawn M. Vigue-Thurston is hereby suspended from the

practice of law for a period of sixty days, retroactive to January 18, 2016.


       Entered as and Order of this Court this 5th Day of April, 2016.




                                                      By Order,




                                                      _____________/s/_________________
                                                                  Clerk




                                                -4-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Dawn M. Vigue-Thurston.

CASE NO:            No. 2016-85-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   April 5, 2016

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Dawn M. Vigue-Thurston, Pro Se